Citation Nr: 1128330	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral calf disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1985.  

This matter comes to the Board of Veterans' Appeals (Board) from January 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  A Notice of Disagreement was received in May 2009, a Statement of the Case was issued in March 2010, and a Substantive Appeal was received in April 2010.  

The issues of entitlement to service connection for bilateral foot and bilateral calf disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during service or for many years thereafter.  

2.  Hypertension was not manifested during service or for many years thereafter.   

3.  A prostate condition, to include benign prostatic hypertrophy (BPH), was not manifested during service.

4.  In an unappealed January 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a bilateral calf disability.

5.  Evidence added to the record since the January 2007 rating decision, raises a reasonable possibility of substantiating a claim for service connection for a bilateral calf disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A prostate condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The January 2007 rating decision, in which the RO denied service connection for a bilateral calf disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  New and material evidence having been submitted since the January 2007 rating decision, the criteria to reopen the claim for service connection for a bilateral calf disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Diabetes Mellitus, Hypertension and Prostate Disabilities

Factual Background & Analysis

A service Report of Medical Examination dated in September 1977 for enlistment purposes reflects that the Veteran's endocrine system was clinically evaluated as normal.  Urinalysis was negative for sugar.  The Veteran's blood pressure reading was 100/60.  The September 1977 Report of Medical Examination was negative for a prostate condition.  A Report of Medical History dated in September 1977 for enlistment purposes reflects that the Veteran reported no complaints related to diabetes mellitus, hypertension, and prostate disabilities.  In September 1979, the Veteran's blood pressure reading was 130/90.  In July 1983, the Veteran's blood pressure reading was 126/88.  In May 1985, the Veteran elected not to have a separation medical examination and a physician determined that a medical examination for separation was not required.  There are no other service treatment records related to diabetes mellitus, hypertension, and prostate disabilities.  

VA outpatient treatment records dated in September 2006 reflect that the Veteran was assessed with diabetes mellitus, type II, hypertension, and BPH.  In July 2007, the Veteran was assessed with prostatitis.  

Despite the Veteran's contentions otherwise, there is no persuasive evidence to support a finding that his current diabetes mellitus, hypertension, or prostate disabilities are etiologically related to service or any incident therein.  The Board notes that the Veteran's blood pressure reading was 130/90 in September 1979.  However, in September 1977, the Veteran's blood pressure reading was 100/60, and in July 1983, the Veteran's blood pressure reading was 126/88.  Symptoms of diabetes mellitus, hypertension, and prostate disabilities have not been continuous since service separation, and diabetes mellitus and hypertension did not manifest to a compensable degree within one year of service separation.  In May 1985, the Veteran elected not to have a separation medical examination and a physician determined that a medical examination for separation was not required.  Moreover, the earliest post-service evidence of diabetes mellitus, hypertension, and prostate disability is in September 2006.  The Board notes that the lack of any evidence of continuing symptoms of diabetes mellitus for over 21 years between the period of active duty and the evidence showing diabetes mellitus, hypertension, and prostate disabilities is itself evidence which tends to show that no diabetes mellitus, hypertension, and prostate disabilities were continuous since service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board has considered the absence of any medical evidence of diagnosis or treatment for diabetes mellitus, hypertension, and prostate disabilities for many years after service as one factor that tends to weigh against the claim for service connection for diabetes mellitus, hypertension, and prostate disabilities.  

As for the Veteran's statements asserting that his diabetes mellitus, hypertension, and prostate disabilities are related to his period of service, there is no in-service injury or disease, or even chronic symptoms of diabetes mellitus, hypertension, and prostate disabilities, to which currently diagnosed diabetes mellitus, hypertension, or prostate disabilities could be related by competent medical opinion.  Because the Veteran's diabetes mellitus, hypertension, and prostate disabilities first credibly manifested symptoms many years after service, were first treated many years after service, and were also first diagnosed many years after service, any purported opinion of nexus of currently diagnosed diabetes mellitus, hypertension, and prostate disabilities to service would be based on an inaccurate factual premise - of in-service injury or disease, or chronic symptoms of diabetes mellitus, hypertension, or prostate disabilities in service, or continuous symptoms of diabetes mellitus and hypertension manifesting within one year of service separation - so would be of no probative value.  

The Veteran is certainly competent to report observable symptoms.  He is not, as a lay person, competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his diabetes mellitus, hypertension, and prostate disabilities are etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current diabetes mellitus, hypertension, and prostate disabilities are related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disabilities is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disabilities and either his military service or a service-connected condition.

For these reasons, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for diabetes mellitus, hypertension, and prostate disabilities, and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2008, prior to the initial adjudication of the claims.  The December 2008 letter also provided the Veteran with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service- connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, an examination is not required on the issues of service connection for diabetes mellitus, hypertension, and prostate disabilities because the evidence of record demonstrates no in-service injury, disease, or event to which any currently diagnosed diabetes mellitus, hypertension, and prostate disabilities could be related.

The evidence of record contains the Veteran's service treatment records and post-service VA and private medical records.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Bilateral Calf Disability

Factual Background & Analysis

In a January 2007 rating decision, the RO denied service connection for a bilateral calf disability because there was no evidence to show that the Veteran has a current disability due to a bilateral calf injury in service.  The Veteran did not perfect an appeal to that decision.  Therefore, the January 2007 rating decision is final.  See 38 U.S.C.A. § 7105.  The Veteran subsequently requested that his claim be reopened in December 2008.  

The evidence of record at the time of the January 2007 rating decision included service treatment records.  Service treatment records dated in January 1981 reflect that the Veteran complained of back leg pain.  The evidence of record at the time of the January 2007 rating decision also included VA outpatient treatment records.  

The evidence received since the January 2007 decision includes VA and private treatment records.  VA outpatient treatment records dated in February 2007 reflect that the Veteran complained of bilateral calf cramping with walking and was assessed with claudication.  

Because the newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a bilateral calf disability, namely, evidence of a chronic disability, the Board finds that it is both new and material.

The Board thus finds that new and material evidence adequate to reopen the previously denied claim of service connection for a bilateral calf disability, and the application to reopen will therefore be granted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the only matter decided today, to reopen the Veteran's claim, is not unfavorable to the Veteran any defect in notice cannot be prejudicial to the Veteran.  Hence, no further discussion regarding VA's duties to notify and assist need be undertaken at this time.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a prostate disability is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral calf disability is reopened.


REMAND

A service Report of Medical Examination for enlistment purposes dated in September 1977 reflects that the Veteran was noted to have pes planus.  

The record does not contain an opinion that addresses the likelihood that the Veteran's pre-induction pes planus was aggravated by service.  This is clearly a medical question which must be addressed by medical personnel.  Under the circumstances, the Board believes that a VA examination with opinion is necessary.

Service treatment records dated in January 1981 reflect that the Veteran complained of back leg pain.  Moreover, VA outpatient treatment records dated in February 2007 reflect that the Veteran complained of bilateral calf cramping with walking and was assessed with claudication.  In light of the foregoing, a VA examination and opinion (based on a review of the claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral foot disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether the Veteran's pes planus was aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms?  

The examiner must provide a rationale for the opinions rendered.  If the examiner resorts to speculation an explanation must be provided why the opinions are speculative.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral calf disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral calf disability is related to service.  

The examiner must provide a rationale for the opinions rendered.  If the examiner resorts to speculation an explanation must be provided why the opinions are speculative.  

3.  After completion of the above, the RO should review the expanded record, and undertake a merits analysis of the claims of service connection for a bilateral foot and bilateral calf disability.  Unless the benefits sought are granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


